NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
RICHARD MURTON,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI,
Resp0ndent-Appellee.
2011_7053 _
Appeal from the United States Court; of Appeals for
Veterans ClaimS in case no. ()8~288U, Judge LaWrence B.
Hagel.
ON MOTION
Before LOURIE, C'ircuit Judge.
0 R D E R
Richard Murton moves for this court to dismiss that
portion of his appeal which does not challenge determina-
tions regarding his claim relating to alopecia areata. The
Secretary of Veterans Affairs responds
We note that the Court of Appeals for Veterans
Claims denied Murt0n's request to bifurcate his claims in

MURTON V, DVA 2
the case, and in this motion he challenges that ruling.
Briefing in this case is now completed
Accordingly,
IT lS ORDERED THATZ
The motion is deferred for consideration by the merits
panel assigned to hear this case. Copies of this order, the
moti0n, and the Secretary's response shall be forwarded
to the merits panel
FOR THE COURT
SEP 01 2011
lsi J an Horbaly
Date J an Horbaly ..
Clerk
cc: Sandra W. Wischow, Esq. ss c0um|§|LEn SF0R
' 1 1 
SCOtl§  .Al1St11'1,  'l'HE FEQé)é:A‘?_PC'RCll'Jn-
38 SEP 0 1 2011
.|AN HORBs\LY
CLEEK